            Case 1:20-cv-01222-JPC Document 62 Filed 03/29/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSEFINA GONZALEZ et al.,                                              :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20 Civ. 1222 (JPC)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
PENN STATION SHOE REPAIR, INC. et al.,                                 :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs commenced this action against Defendants on February 12, 2020, alleging

violations of the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). Dkt.

1. Before the Court is Plaintiffs’ motion to extend time nunc pro tunc for Plaintiffs to respond to

Defendants’ requests for admission (the “RFAs”). Dkt. 57. Defendants opposed the motion, Dkt.

58, and Plaintiffs have replied, Dkt. 61. For reasons that follow, the Court grants in part and denies

in part Plaintiffs’ motion.

        Defendants served Plaintiffs with the RFAs on September 29, 2020. Dkt. 57 (“Aronauer

Decl.”) ¶ 4, Exh. A. Plaintiffs failed to respond to the RFAs within thirty days. Dkt. 58 (“Schrader

Decl.”) ¶ 15.g; see Fed. R. Civ. P. 36(a)(3). Plaintiffs’ counsel justifies his clients’ failure to

respond because “each Plaintiff had to be spoken to at length to review the request for admissions”

and since “the parties had a scheduled settlement conference,” he “did not believe it would be a

prudent use of resources to respond to the [requests for admission].” Aronauer Decl. ¶ 12. After

settlement discussions failed, 1 and on December 11, 2020, Plaintiffs’ counsel “asked Defendants’


        1
         Plaintiffs’ counsel represents that, in late October 2020, the parties had reached a
settlement-in-principle, but any agreement had fallen through by early November. Aronauer Decl.
           Case 1:20-cv-01222-JPC Document 62 Filed 03/29/21 Page 2 of 5




counsel if he would accept a late response” to Defendants’ still pending RFAs.                 Id. ¶ 14.

Defendants’ counsel refused. Id. ¶ 15. After the Court held a conference on January 29, 2021, at

which this and other issues were discussed, Plaintiffs moved for an extension to respond nunc pro

tunc on February 14, 2021. Dkt. 57. The motion became fully briefed on March 10, 2021. See

Dkt. 61.

        Attached to Plaintiffs’ motion are proposed responses to the RFAs for four of the nine

Plaintiffs: Josefina Gomez Gonzalez, Edgar Fernando Velicela, Victor Manuel Disla, and Edgar

Patricio Velicela. Aronauer Decl., Exh. J. It appears that three other Plaintiffs—John Jairo

Velicela, Marco Tulio Saldanha, and Jose Armando Sambula—responded to the RFAs, but

Plaintiffs’ counsel failed to attach these proposed responses. See Aronauer Decl. ¶ 19; Dkt. 57-2.

As for the other two Plaintiffs, Jose Gino Desouza and Eduardo Fernando Macancela Chedraui,

Plaintiffs’ counsel explains that they “did not sign the RFA responses [and] cannot be found.”

Aronauer Decl. ¶ 19. Plaintiffs’ counsel further notes that he intends to request to withdraw as

counsel for Jose Gino Desouza and Eduardo Fernando Macancela Chedraui. See id.

        Under Rule 36(a)(1), “[a] party may serve on any other party a written request to admit . .

. the truth of any matters” relating to “facts, the application of law to fact, or opinions about either.”

“A matter is deemed admitted ‘unless, within 30 days after being served, the party to whom the

request is directed serves on the requesting party a written answer or objection.’” Coach, Inc. v.

Horizon Trading USA Inc., 908 F. Supp. 2d 426, 431 (S.D.N.Y. 2012) (quoting Fed. R. Civ. P.

36(a)(3)). “A matter admitted under [Rule 36] is conclusively established unless the court, on



¶¶ 5, 9. Plaintiffs’ counsel also acknowledges that, on November 2, 2020, Defendants’ counsel
conveyed his view that as they tried to finalize a settlement, they should continue with discovery.
Id. ¶ 7; see id. Exh. C (Defendants’ counsel writing that although the parties are trying to finalize
a settlement, “we still have a timeline to complete discovery and have not entered into any
agreement to stay discovery”).

                                                   2
          Case 1:20-cv-01222-JPC Document 62 Filed 03/29/21 Page 3 of 5




motion, permits the admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b).

       As another judge in this Circuit has observed, it appears that “the standard for determining

whether a party can avoid the stated consequences of failing to comply timely with a request for

admissions has not been firmly established.” Jindan Wu v. Seoul Garden, Inc., No. 16 Civ. 3613

(ARR) (ST), 2018 WL 507315, at *6 (E.D.N.Y. Jan. 22, 2018) (internal quotation marks and

citation omitted). That court determined that “some combination of the following factors is

relevant: (1) whether allowing for the untimely responses would further the assessment of the merits

of the case; (2) whether the opposing party would suffer prejudice; and (3) whether the response is

untimely due to a lack of good faith.” Id. at *7; see also Conlon v. United States, 474 F.3d 616,

621 (9th Cir. 2007) (noting that Rule 36 “permits the district court to exercise its discretion to grant

relief from an admission made under Rule 36(a) only when (1) the presentation of the merits of the

action will be subserved, and (2) the party who obtained the admission fails to satisfy the court that

withdrawal or amendment will prejudice that party in maintaining the action or defense on the

merits”) (internal quotation marks and citations omitted).

       Although Plaintiffs undoubtedly erred by failing to respond to the RFAs within thirty days

or by requesting an extension from the Court before that time period expired, the Court grants

Plaintiffs’ request for an extension with respect to the seven Plaintiffs for whom counsel has

submitted proposed responses. First, the RFAs here go to the heart of the wage-and-hour issues in

this case. See Aronauer Decl., Exh. A. In them, Defendants ask Plaintiffs to admit inter alia that

they “earned in excess [of] $600 per week,” “did not work more than 40 [h]ours per week,” and “to

the extent [they] worked more than 40 hours in a week, [they] earned money equal to time and a

half of the minimum wage for hours worked in excess of 40 hours a week.” Id. at ¶¶ 11, 14-15. If

admitted, these issues would essentially be dispositive as to liability in favor of Defendants. See



                                                  3
          Case 1:20-cv-01222-JPC Document 62 Filed 03/29/21 Page 4 of 5




River Light V, L.P. v. Lin & J Int’l, Inc., 299 F.R.D. 61, 64 (S.D.N.Y. 2014).

       The Court also disagrees with Defendants’ assertion that they will suffer “extensive

prejudice” were the Court to grant the motion. Schrader Decl. ¶ 23. The cited prejudice appears to

boil down to Defendants’ need to conduct discovery that they hope to avoid through admissions of

the RFAs. Defendants cite the need to depose individual Plaintiffs and to serve subpoenas on third

parties, if the requested relief is granted. Id. ¶ 24. Were this a situation where Defendants would

need to re-depose individual Plaintiffs or to re-issue subpoenas, the Court’s analysis might be

different. But here, the Court understands that depositions of individual Plaintiffs have not taken

place and the relevant third-party subpoenas have not been served. See id. (arguing for prejudice

because, if the instant motion is granted, Defendants “would have to depose every single plaintiff

and would have to serve subpoenas to multiple potential non-parties to attempt to obtain

information on these topics. Defendants relied upon these responses throughout discovery by not

serving these subpoenas.”). The prejudice cited by Defendants—conducting depositions of parties

and serving non-party subpoenas—is the sort of the discovery that typically occurs in litigation

pursuant to the FLSA and the NYLL. The Court, however, appreciates that conducting these

depositions and serving these subpoenas would be difficult to accomplish with the current discovery

deadline of April 17, 2021. The Court therefore also extends the discovery deadline to June 17,

2021, to allow the parties sufficient time to complete any additional discovery.

       Further, the Court finds no reason to conclude that Plaintiffs engaged in bad faith. Plaintiffs’

response to the RFAs were due October 29, 2020, and on December 11, 2020, Plaintiffs’ counsel

sought Defendants’ consent to submit late responses. During the interim period, the parties

apparently had reached a settlement-in-principle, which ultimately fell through. Plaintiffs also

provided, at the time of filing the instant motion on February 14, 2021, proposed responses for four



                                                 4
          Case 1:20-cv-01222-JPC Document 62 Filed 03/29/21 Page 5 of 5




of the Plaintiffs. Without question, Plaintiffs’ reliance on ongoing settlement discussions to justify

their failure to respond is flawed and troubling, but these actions were not as egregious as other

cases in which courts concluded that requests for admission were deemed admitted. See, e.g.,

Coach, Inc., 908 F. Supp. 2d at 431-33.

       Thus, the Court grants Plaintiffs’ motion to allow late responses to the RFAs for the four

Plaintiffs for whom counsel has submitted proposes responses: Josefina Gomez Gonzalez, Edgar

Fernando Velicela, Victor Manuel Disla, and Edgar Patricio Velicela. For the remaining three

Plaintiffs for whom counsel represented that he received responses, John Jairo Velicela, Marco

Tulio Saldanha, and Jose Armando Sambula, Plaintiffs shall serve these on Defendants within three

days of the filing of this Order or they will be deemed admitted. For the other two Plaintiffs, Jose

Gino Desouza and Eduardo Fernando Macancela Chedraui, however, the Court denies the motion,

as those Plaintiffs still have not responded to the RFAs, without any justification whatsoever, and

tolerating their continued failure to do so is likely to result in prejudice. Accordingly, the RFAs as

to Jose Gino Desouza and Eduardo Fernando Macancela Chedraui will be deemed admitted.

                                            Conclusion

       Plaintiffs’ motion to extend time nunc pro tunc to respond to the RFAs is granted in part

and denied in part. Discovery shall be completed by June 17, 2021. The Clerk of Court is

respectfully directed to terminate the motion pending at Docket Number 57.

       SO ORDERED.

Dated: March 29, 2021                                __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 5
